UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 14, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-32242 Domino’s Pizza, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 38-2511577 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 30 Frank Lloyd Wright Drive Ann Arbor, Michigan (Address of Principal Executive Offices) (Zip Code) (734) 930-3030 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x As of July 9, 2015, Domino’s Pizza, Inc. had 54,913,919 shares of common stock, par value $0.01 per share, outstanding. Domino’s Pizza, Inc. TABLE OF CONTENTS PageNo. PARTI. FINANCIAL INFORMATION Item1. Financial Statements 3 Condensed Consolidated Balance Sheets (Unaudited) – As of June 14, 2015 and December 28, 2014 3 Condensed Consolidated Statements of Income (Unaudited) – Fiscal quarter and two fiscal quarters ended June14, 2015 and June15,2014 4 Consolidated Statements of Comprehensive Income (Unaudited) – Fiscal quarter and two fiscal quarters ended June 14, 2015 and June 15,2014 5 Condensed Consolidated Statements of Cash Flows (Unaudited) – Two fiscal quarters ended June 14, 2015 and June 15,2014 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item3. Quantitative and Qualitative Disclosures About Market Risk 18 Item4. Controls and Procedures 18 PARTII. OTHER INFORMATION Item1. Legal Proceedings 19 Item1A. Risk Factors 19 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item3. Defaults Upon Senior Securities 19 Item4. Mine Safety Disclosures 19 Item5. Other Information 20 Item6. Exhibits 21 SIGNATURES 22 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements. Domino’s Pizza, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) December 28, 2014 (In thousands) June 14, 2015 (Note) Assets Current assets: Cash and cash equivalents $ $ Restricted cash and cash equivalents Accounts receivable Inventories Prepaid expenses and other Advertising fund assets, restricted Deferred income taxes Asset held for sale — Total current assets Property, plant and equipment: Land and buildings Leasehold and other improvements Equipment Construction in progress Accumulated depreciation and amortization ) ) Property, plant and equipment, net Other assets: Deferred financing costs Goodwill Capitalized software Other assets Deferred income taxes Total other assets Total assets $ $ Liabilities and stockholders' deficit Current liabilities: Current portion of long-term debt $ $ Accounts payable Dividends payable Insurance reserves Advertising fund liabilities Other accrued liabilities Total current liabilities Long-term liabilities: Long-term debt, less current portion Insurance reserves Deferred income taxes Other accrued liabilities Total long-term liabilities Stockholders' deficit: Common stock Additional paid-in capital 79 Retained deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ Note: The balance sheet at December28, 2014 has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. See accompanying notes. 3 Domino’s Pizza, Inc. and Subsidiaries
